NOT DESIGNATED FOR PUBLICATION

                                             No. 123,405

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                         STATE OF KANSAS,
                                             Appellee,

                                                      v.

                                        NICOLE LENAE HAYS,
                                             Appellant.


                                   MEMORANDUM OPINION

       Appeal from Reno District Court; JOSEPH L. MCCARVILLE III, judge. Opinion filed February 4,
2022. Reversed and remanded with directions.


       Kristen B. Patty, of Wichita, for appellant.


       Thomas R. Stanton, county attorney, and Derek Schmidt, attorney general, for appellee.


Before MALONE, P.J., POWELL and ISHERWOOD, JJ.


       PER CURIAM: Nicole Lenae Hays pleaded guilty to drug possession, drug
distribution, and firearm possession charges in February 2017. The district court awarded
Hays a downward dispositional departure to probation for 36 months with an underlying
prison term of 160 months. After Hays tested positive for drugs on several occasions, the
State moved to revoke her probation, and Hays stipulated to the violations. The district
court revoked Hays' probation and ordered her to prison. On appeal, Hays argues the
district court erred in imposing her underlying prison term without first ordering
intermediate sanctions as mandated by K.S.A. 2014 Supp. 22-3716(c). Under the facts
here, the district court was required to either impose a sanction in response to Hays'

                                                      1
probation violation prior to ordering her to serve her prison term or make particularized
findings explaining why the safety of the community or Hays' welfare justified a
deviation from the sanction structure. Thus, Hays' case is reversed and remanded with
directions to conduct a new probation violation hearing where either a sanction is
imposed, or the proper findings can be made if warranted.


                       FACTUAL AND PROCEDURAL BACKGROUND

       On November 18, 2015, the State charged Hays with four counts of drug
distribution felonies, one drug possession felony, one drug possession misdemeanor, and
one count of criminal possession of a firearm by a felon. Following extensive
negotiations and a case consolidation, Hays opted to plead guilty to seven drug-related
felonies, one gun possession charge, and four drug-related misdemeanors.


       Based on Hays' convictions and criminal history, she was presumptively bound for
prison, but moved for a dispositional departure. In support of her request, Hays
highlighted her cooperation with federal investigators throughout the preceding year and
that she received probation in her federal case. She also asserted that probation was
appropriate given that she successfully remained drug and alcohol free since her arrest,
completed drug treatment, and recently gave birth to a new baby. At sentencing, Hays'
attorney reiterated that she had turned a corner and avoided drugs since her arrest. Her
counsel also addressed Hays' federal probation term and advised the court that Hays
"provided substantial assistance to the [federal] authorities." When afforded the
opportunity to respond, the State commented that cooperation with federal authorities did
not equate with cooperation in Reno County, and that Hays did not help federal agents
make new cases, she simply provided a truthful account concerning her own actions. The
State then called Eddy Padron, a sergeant with the Wichita Police Department, to testify
that Hays did not provide any assistance to local law enforcement officers following her
arrest. The State argued that Hays simply failed to establish that she deserved a

                                             2
dispositional departure. Counsel for Hays insisted she had moved beyond her addiction
and told the court, "If you want to run everything consecutive that's how confident I am
you're not going to see her again because she's been doing so well."


       The district court personally addressed Hays and advised that it took her actions
very seriously. The judge informed her that based on the fact that she had, for a period,
undertaken every measure necessary to change her behavior, it would give her "one
chance" at probation, but only one. He granted Hays 36 months' probation with an
underlying sentence of 160 months. Following pronouncement of sentence, the State
implored the court, "based on their request that she be given one opportunity I would ask
the court to find that H.B. 2170 does not apply in this case," referring to the legislation
that would become K.S.A. 2014 Supp. 22-3716. See H.B. 2170 (2013). The court agreed
to find "H.B. 2170 doesn't apply."


       The State later moved to revoke Hays' probation and alleged that she tested
positive for methamphetamines eight times, twice admitted to using methamphetamines,
and failed to report to her probation officer as directed. At the revocation hearing, Hays
stipulated to the violations and the court revoked her probation. Hays' attorney informed
the court that her federal probation had likewise been revoked and therefore she would
serve 19 months in federal prison. Her attorney also argued that given Hays would be
drug-free during that time, she would have a chance to overcome her addiction, obviating
the need for more clean time in state prison. The State responded that Hays did not
cooperate with local authorities, and she once again succumbed to drug addiction. It
argued that she should be ordered to serve her prison term because she was a convicted,
armed drug dealer who presented a danger to the public.


       In response to the parties' arguments, the district court commented that it was
essentially faced with the choice of a 160-month controlling sentence or a 60-day


                                              3
sanction with reinstatement to probation. Following a review of Hays' crimes, the court
stated:


                  "The dispositional departure that I granted over the State's objection, apparently
          those allegations were not true. I'm not saying that [Hays' trial counsel] misled the court
          but I think Ms. Hays realized or should have realized that [her counsel] is saying things
          that weren't true so I'm not going to follow the Community Corrections recommendation.
          I'm not going to give her the 60 day sanction. I'm going to modify the sentence [and] run
          the two sentences concurrent . . . ."


          The district court opted to impose a modified prison term over an intermediate
sanction.


          Hays filed a late notice of appeal, which would normally preclude review of her
case. See State v. Dwyer, 56 Kan. App. 2d 848, 851, 439 P.3d 338 (2019) ("The timely
filing of a notice of appeal ordinarily is jurisdictional."). But she filed a motion for relief
under State v. Ortiz, 230 Kan. 733, 640 P.2d 1255 (1982), and cited her attorney's failure
to correctly file her notice of appeal with the district court via e-file. Hays requested that
this court remand her case to the district court for an evidentiary hearing to determine
whether she was entitled to relief. The State did not file a response. This court deemed a
remand unnecessary because the materials Hays provided successfully established that
she was entitled to relief in accordance with Ortiz. We retained the appeal.


                                                  ANALYSIS

 DID THE DISTRICT COURT ERR WHEN IT IMPOSED HAYS' PRISON SENTENCE WITHOUT
FIRST USING THE SANCTION STRUCTURE MANDATED BY K.S.A. 2014 SUPP. 22-3716(C)?

          Hays argues K.S.A. 2014 Supp. 22-3716(c) required the district court to impose
intermediate sanctions for her probation violations before it ordered her to serve her
prison sentence. Despite this court's order awarding Hays Ortiz relief, the State contends

                                                       4
that we should dismiss the case because Hays filed her appeal out of time. The State
further claims that the district court was free to impose the full prison sentence because
Hays requested only "one chance" at probation, misled the court at sentencing, and is a
danger to public safety under K.S.A. 2014 Supp. 22-3716(c)(9).


       The parties agree that an abuse of discretion review is appropriate here. See State
v. Skolaut, 286 Kan. 219, 227-28, 182 P.3d 1231 (2008). An abuse of discretion occurs
when judicial action: (1) is arbitrary, fanciful, or unreasonable; (2) is based in an error of
law; (3) or is based on an error of fact. State v. Jones, 306 Kan. 948, 957, 398 P.3d 856
(2017). Hays, as the party asserting an abuse of discretion occurred, bears the burden of
establishing such abuse. State v. Stafford, 296 Kan. 25, 45, 290 P.3d 562 (2012).


       a. This court's jurisdiction

       Hays filed her notice late and moved for Ortiz relief, which allows this court to
retain an out-of-time appeal if a defendant: (1) was not informed of the right to appeal at
sentencing or by counsel; (2) was indigent and not furnished counsel to perfect an appeal;
or (3) was furnished counsel for that purpose who failed to perfect and complete an
appeal. Ortiz, 230 Kan. at 735-36; see Albright v. State, 292 Kan. 193, 198, 251 P.3d 52
(2011). In an order filed in December 2020, this court granted relief without remand and
retained Hays' appeal.


       The State filed its brief 10 months after our order was filed, yet still argued that
this court lacks jurisdiction to hear Hays' appeal and should dismiss it. It contends: "No
motion to file the appeal out of time has been filed in the district court, and the defendant
has made no arguments to this Court that would excuse the untimely filing of the notice
of appeal." This is not accurate. Our order makes clear that this court has jurisdiction over
Hays' appeal.



                                              5
       b. The district court may not abrogate K.S.A. 2014 Supp. 22-3716(c).

       K.S.A. 2014 Supp. 22-3716(c) provides that the district court may only impose a
probationer's underlying prison sentence if it has previously imposed intermediate
sanctions for probation violations. Hays argues the court acted in direct contravention of
the statute's directive when it bypassed available intermediate sanctions and immediately
imposed a modified underlying prison sentence. The State contends the district court did
not have to follow the intermediate sanctions provision of K.S.A. 2014 Supp. 22-3716(c)
because it previously "placed [Hays] on notice that violations of her community
corrections assignment would place her in jeopardy of having the sentence executed."


       Once a probation violation is established, K.S.A. 2014 Supp. 22-3716(c) requires
the district court to impose intermediate sanctions unless the probationer commits a new
crime, absconds from supervision, or presents a danger to themselves or the public. State
v. Huckey, 51 Kan. App. 2d 451, 454, 348 P.3d 997 (2015). At the time relevant to Hays'
case, these intermediate sanctions included modifications to the conditions of probation, a
2- or 3-day jail sanction, and a 120- or 180-day prison sentence. K.S.A. 2014 Supp. 22-
3716(c)(1)(A), (B), (C) and (D). Absent particularized findings that a statutorily
enumerated exception applies, courts may only order probationers to serve their full
underlying prison sentence after they have imposed the graduated intermediate sanctions
outlined in the statute.


       The State directs us to an exchange at the sentencing hearing in support of its
claim that the statutory scheme should not apply to Hays. The point highlighted by the
State reflects that Hays' attorney asked the district court to "grant her a single
opportunity" on probation. The district court responded that it would give Hays "one
chance." The prosecutor then requested that the court enter a finding that K.S.A. 2014
Supp. 22-3716(c) did not apply "based on [Hays'] request that she be given one
opportunity." The court honored the State's request.

                                               6
       The district court's abrogation of the clear statutory command has no basis in law.
K.S.A. 2014 Supp. 22-3716(c) provides a framework, with few exceptions, in which a
district court must impose intermediate sanctions before it reaches for the defendant's full
underlying prison sentence. In State v. Delaney, No. 116,723, 2017 WL 3575628 (Kan.
App. 2017) (unpublished opinion), the district court similarly found it did not need to
follow the intermediate sanctions provisions of K.S.A. 2016 Supp. 22-3716(c) because it
was concerned about the defendant's lengthy criminal history. On appeal, this court
determined that the district court "clearly acted arbitrarily and capriciously in refusing to
follow clear and unambiguous Kansas statutory law." 2017 WL 3575628, at *2. So too
here, the district court erred by crafting an exception to the statute. In so doing, it
committed a mistake of law that constituted an abuse of discretion.


       c. The record does not support a finding that Hays misled the court.

       The State also argues the district court properly imposed Hays' underlying
sentence because at sentencing she misrepresented the favorable progress she had made
in her drug rehabilitation journey, and cites Andrews v. State, 11 Kan. App. 2d 322,
Syl. ¶ 1, 720 P.2d 227 (1986), as support for its conclusion. In that case, a panel of this
court held that a district court may impose an underlying prison sentence when the
sentencing court granted a defendant probation based on misrepresentations he or she
made to their sentencing judge. 11 Kan. App. 2d at 323-24. See also State v. Lumley, 267
Kan. 4, 8-9, 977 P.2d 914 (1999) (affirming the Andrews rule).


       This theory is flawed. First, Andrews is distinguishable as it dealt with the 1985
version of K.S.A. 22-3716, which did not require district courts to impose graduated
sanctions for probation violations. 11 Kan. App. 2d at 324; K.S.A. 1985 Supp. 22-
3716(2). Rather, the statute gave district courts the option to impose a defendant's full
underlying prison sentence following a single probation violation. Similarly, the Lumley
court analyzed a version of K.S.A. 22-3716 that did not mandate intermediate sanctions.

                                               7
267 Kan. at 8. Thus, under the older versions of the statute, Kansas courts held that
misleading the district court constituted a probation violation sufficient to expose a
defendant to his or her full prison sentence. But even if Hays' statements or omissions did
give rise to a probation violation, the only available sanctions under K.S.A. 2014 Supp.
22-3716(c) were modifications to the conditions of her probation and short-term jail
stints.


          The record reflects that the district court never found that Hays lied at her
sentencing hearing. At that time, Hays' attorney told the court that she graduated from
drug treatment, secured employment at Sonic, consistently reported to her federal
probation officer, and passed drugs tests. It was not until roughly one year later that Hays
stipulated to drug-related violations of her probation. The district court implied that Hays
misled her attorney and the court because she should have known that she would be
unable to remain drug-free during her probation, but this is not necessarily true. It is
plausible that Hays was drug-free at sentencing and intended to remain so but suffered an
unfortunate relapse during her probation. This falls well shy of Andrews, when the court
found that Andrews lied about his previous felony convictions. 11 Kan. App. 2d at 323-
24. And since the State did not present evidence that Hays lied to or misled the court
about her drug rehabilitation progress, revocation on that basis is improper. See State v.
Dunham, 58 Kan. App. 2d 519, 528-29, 472 P.3d 604 (2020) (stating probation violations
must be established by preponderance of evidence).


          d. Application of K.S.A. 2014 Supp. 22-3716(c)(9)

          Under K.S.A. 2014 Supp. 22-3716(c)(9), courts may bypass intermediate
sanctions for probation violations "if the court finds and sets forth with particularity the
reasons for finding that the safety of members of the public will be jeopardized or that the
welfare of the offender will not be served by such sanction." The State argues this
exception enables us to affirm imposing Hays' prison sentence because at Hays' initial

                                                 8
sentencing hearing and again at her probation revocation hearing, the district court
commented on the danger attendant to drug dealing.


       But the district court's comments on Hays' dangerousness are inadequate to
support revocation on these grounds. To invoke the exception, the court is required to set
forth its public safety or offender welfare findings with particularity. That is, it must
explicitly address how use of an intermediate sanction would jeopardize the public safety
or the offender's welfare. State v. Duran, 56 Kan. App. 2d 1268, 1272-73, 445 P.3d 761
(2019). In Duran, the district court imposed the defendant's full sentence under (c)(9)
because he was "'likely to obtain new probation violation matters based on repeat
behaviors,'" including drug use. 56 Kan. App. 2d at 1275. The defendant argued, "'if
courts are allowed to make an offender welfare finding based on the likelihood that a
person addicted to drugs is going to relapse, then (c)(9) would swallow up the graduated
sanctions system.'" 56 Kan. App. 2d at 1276. The panel agreed and found that broad
generalizations which could apply equally to all similarly situated offenders are not
sufficiently particularized to satisfy the rigors of K.S.A. 2018 Supp. 22-3716(c)(9)(A). 56
Kan. App. 2d at 1276.


       It cannot be said that the district court here made sufficiently particularized
findings regarding Hays' danger to the community or herself. To the contrary, at the
revocation hearing, the court merely recounted the details of Hays' crimes. It never
articulated any findings about the danger accompanying her future drug use. The court
never mentioned K.S.A. 2014 Supp. 22-3716(c)(9) or uttered the words "danger,"
"safety," "jeopardy," or "welfare." Instead, the court seemingly simply followed through
on its earlier promise to afford Hays precisely "one chance." But as the Duran panel
wrote: "'[r]egardless of whether a judge has threatened previously to revoke a
defendant's probation if there are any violations, the legislature has clearly chosen to limit
the court's ability to follow through on such a threat' by legislating a scheme of
intermediate sanctions." 56 Kan. App. 2d at 1276.

                                              9
       e. The exception from intermediate sanctions when probation is the product of a
       dispositional departure is unavailable under the facts here.

       Finally, the State argues for the first time on appeal that the district court properly
bypassed the statute's intermediate sanction requirement because Hays' received
probation as the product of a downward dispositional departure at her initial sentencing.
That bypass mechanism was unavailable to the court here because that exception did not
yet exist at the time Hays committed her original crimes. The dispositional departure
exception "applies only to probationers whose offenses or crimes of conviction occurred
on or after July 1, 2017." State v. Coleman, 311 Kan. 332, 337, 460 P.3d 828 (2020).
Hays committed her crimes in 2015 and, as such, was well outside the window of
applicability for this exception.


       The district court abused its discretion when it revoked Hays' probation and
ordered her to serve a modified underlying prison sentence without first imposing an
intermediate sanction or making sufficiently particularized findings to explain why a
sanction was not appropriate. As a result, Hays' case is reversed and remanded with
directions for the district court to conduct a new revocation hearing in compliance with
K.S.A. 2014 Supp. 22-3716.


       Reversed and remanded with directions.




                                              10